Covello, J.,
dissenting. I respectfully disagree with the well stated position adopted by the majority.
*503‘ ‘No-Adverse-Inference ’ ’ Instruction
Although the court’s failure to give the “no-adverse-inference” instruction to the jury now constitutes error by reason of the later holding in Carter v. Kentucky, 450 U.S. 288, 101 S. Ct. 1112, 67 L. Ed. 2d 241 (1981), I find such error to be harmless beyond a reasonable doubt.
An inference is the product of a mental process whereby one derives through reasoning the existence of unknown facts as the logical consequence of other facts which are already proven or known.1 A fundamental aspect of this mental process is the proposition that the facts being inferred are otherwise unknown. If facts are known through direct perception, there is no need to derive or deduce their existence through inferential reasoning.2
Within the context of a criminal prosecution the proposition or fact being inferred by a jury which has not been instructed to the contrary, is the unknown content of an accused’s testimony. The jury infers by an accused’s silence that his version of the facts, if expressed, would be similar to or corroborative of the version offered by the state and thereby supportive of his guilt. It is these negative implications of an accused’s silence which run counter to the constitutional presumption of innocence and the right to remain silent which requires that guilt be proved by facts and not the absence of them.
*504If, however, an accused’s testimony is in fact known to the jury, his silence implies nothing. The jurors know what his version of the facts is and therefore there is no need for them to infer its content.
In the present case, the accused’s version of the facts was placed before the jury by no less than five psychiatrists who testified concerning his sanity. It does not matter for what purpose it was introduced. The fact remains that the accused’s account was fully known to the jury. Therefore, there was no need to derive anything through the use of the inferential process and the accused’s silence could therefore mean nothing. This being the case, any instruction to the jury about inference drawing, although legally required, was simply inapplicable to the fact finding circumstance which confronted the jury. As there was no need to infer anything, I would find the omission of the “no-adverse-inference” instruction to be harmless error beyond a reasonable doubt.
Withheld Information
No matter which of the Agurs3 paradigms is adopted, a threshhold consideration must be the admissibility of the withheld information to impeach the testimony of Steven Lawry. If inadmissible, it is clearly not material in either an evidential or constitutional sense.
I submit that the information was not admissible for the reason that it was not Lawry’s statement.4 Lawry had never signed the Case/Incident Report, nor is there any evidence that he had otherwise “adopted *505or approved” of it.5 It is “grossly unfair to allow the defense to use statements to impeach a witness which could not fairly be said to be the witness’ own rather than the product of the investigator’s selections, interpretations and interpolations.” Palermo v. United States, 360 U.S. 343, 350, 79 S. Ct. 1217, 3 L. Ed. 2d 1287 (1958).
Since there was no evidence that Lawry had ever adopted or approved these comments, the trial court correctly excluded the Case/Incident Report relying on the proposition that “[t]he officer’s account of the conversation is not subject to disclosure . . . unless it is found to have been adopted or approved by the witness . . . .” State v. Anonymous (83-FG), 190 Conn. 715, 734, 463 A.2d 533 (1983).
I would therefore find no error.6

 R. Bradley & N. Swartz, Possible Worlds, An Introduction to Logic and Philosophy, p. 194 (1979); H. Leonard, Principles of Right Reason, p. 64 (1957); R. Neirdorf, Deductive Forms, p. 3 (1967); R. Olson, Meaning and Argument/Elements of Logic, p. 173 (1969); see generally K. Lambert & W. Ulrich, The Nature of Argument, pp. 30-33 (1980).


 W.H.V. Reade, The Problem of Inference, p. 5 (1938).


 United States v. Agurs, 427 U.S. 97, 96 S. Ct. 2392, 49 L. Ed. 2d 342 (1976).


 Not only was it not Lawry’s statement, it was also not Peryer’s statement. Neither had ever signed it. As a matter of fact, it may not have been Peryer’s summary of the interview as the content of the narrative discloses that there was more than one investigator present at the time the synopsis was made.


 Practice Book § 749 states in relevant part:
“The term ‘statement’ . . . means:
“(1) A written statement made by a person and signed or otherwise adopted or approved by Mm; or
“(2) A stenographic, mechanical, electrical, or other recording, or a transcription thereof, which is a substantially verbatim recital of an oral statement made by a person and recorded contemporaneously with the making of such oral statement.”
Section 749 (2) above is clearly inapplicable as an examination of the Case/Incident Report discloses that the summary is not intended as a verbatim recital of anything.


 At the very least, before ordering a retrial of a homicide that took place on March 22, 1975, over nine years ago, I would order an inquiry into the circumstances of the interview in question to allow the trial court to gather extrinsic evidence bearing on the extent to which the document is producible. Goldberg v. United States, 425 U.S. 94, 108-109, 96 S. Ct. 1338, 47 L. Ed. 2d 603 (1976); Campbell v. United States, 365 U.S. 85, 98-99, 81 S. Ct. 421, 5 L. Ed. 2d 428 (1961) (Campbell I); see also Campbell v. United States, 373 U.S. 487, 489, 493, 83 S. Ct. 1356, 10 L. Ed. 2d 501 (1963) (Campbell II).